UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 99-4041

CHARLES EDWARD JOHNSON,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Spartanburg.
G. Ross Anderson, Jr., District Judge.
(CR-97-763)

Submitted: September 9, 1999

Decided: September 22, 1999

Before ERVIN,* WILKINS, and HAMILTON, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. E. Jean Howard, OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.
_________________________________________________________________
*Judge Ervin participated in the consideration of this case but died
prior to the time the decision was filed. The decision is filed by a quorum
of the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Charles Edward Johnson appeals from his convictions for carjack-
ing, in violation of 18 U.S.C.A. § 2119 (West Supp. 1999); being a
felon in possession of a firearm, in violation of 18 U.S.C.A. § 922(g)
(West Supp. 1999); and using or carrying a firearm in the commission
of a violent crime, in violation of 18 U.S.C. § 924(e) (1994). John-
son's attorney has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), addressing the sufficiency of evi-
dence to sustain Johnson's firearm convictions and whether the dis-
trict court properly instructed the jury on the carjacking charge.
Counsel asserts that there are no meritorious issues for appeal. John-
son was notified of his right to file an additional brief, but has not
done so. The Government elected not to file a responding brief. We
affirm.

The evidence discloses that Johnson approached Kathy Francaban-
diero when she was starting her automobile. When she opened the
door to the car, Johnson attempted to force her back into the car. Dur-
ing the struggle, Johnson lifted his shirt, and Francabandiero testified
that she saw what appeared to be a gun tucked into the waistband of
Johnson's trousers. Francabandiero escaped from the car, and Johnson
drove away. Two other witnesses testified that they observed Johnson
in possession of a firearm shortly after Johnson stole Francaban-
diero's car. In addition, the police found a firearm near the site of
Johnson's arrest that matched the description given by the eyewit-
nesses. Viewing the facts in the light most favorable to the Govern-
ment, we find substantial evidence to support Johnson's convictions.
See United States v. Brewer, 1 F.3d 1430, 1437 (4th Cir. 1993).

Johnson also contends that the court failed to properly instruct the
jury on the crime of carjacking, in light of the Supreme Court's deci-
sion in Jones v. United States, ___ U.S. ___, 67 U.S.L.W. 4204 (U.S.

                    2
Mar. 24, 1999) (No. 97-6203). In Jones, the Supreme Court held that
§ 2119 established three separate offenses, rather than three possible
sentences for a single crime. Thus, in order to find a defendant guilty
of violating § 2119, the jury must find beyond a reasonable doubt that
the perpetrator carjacked either (1) intending to cause death or serious
bodily injury (maximum sentence: 15 years), (2) causing serious bod-
ily harm (maximum sentence: 25 years), or (3) causing death (maxi-
mum sentence: life in prison or death). See Jones, 67 U.S.L.W. at
4211.

The jury was instructed that they must find that Johnson "intended
to cause death or serious bodily harm," and Johnson was sentenced
to fifteen years on the carjacking count. Johnson submits that the trial
court erred by not instructing the jury regarding the two remaining
subsections of § 2119. However, the evidence supported a conviction
under only the first subsection, and the court's failure to instruct on
more serious offenses carrying longer sentences could not have preju-
diced Johnson's defense. Thus, we find no error in the district court's
instructions.

In accordance with Anders, we have examined the entire record in
this case and find no reversible error. We therefore affirm Johnson's
convictions and sentences. This court requires that counsel inform his
client in writing of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel's motion must state that a copy thereof was served
on the client.

We dispense with oral argument, because the facts and legal con-
tentions are adequately presented in the materials before the court and
oral argument would not aid the decisional process.

AFFIRMED

                    3